              Case 2:20-cr-00061-GZS Document 47 Filed 03/16/21 Page 1 of 7                               PageID #: 141
AO 245B (Rev.09/19) Judgment in a Criminal Case
        Sheet 1




                                      United States District Court
                                                             District of Maine
                    UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE
                                          v.
                         ALEXANDER BURNHAM                            Case Number: 2:20-cr-61-GZS-001
                                                                      USM Number: 02114-509
                                                                                  Timothy Zerillo, Esq.
                                                                              Stephen Michael Sweatt, Esq.
                                                                                       Defendant's Attorney


THE DEFENDANT:
    pleaded guilty to count(s) One and Two of the Information.
    pleaded nolo contendere to count(s)         which was accepted by the court.
    was found guilty on count(s)        after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 Title & Section                         Nature of Offense             Offense Ended                    Count
 21 U.S.C. § 841(a)(1), 21               Possession with Intent to     4/7/2020                         One
 U.S.C. § 841(b)(1)(C)                   Distribute Cocaine Base
 18 U.S.C. § 922(g)(1), 18               Possession of a Firearm by    4/7/2020                         Two
 U.S.C. § 924(a)(2)                      a Prohibited Person
                                         (Felon)

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

    The defendant has been found not guilty on count(s)       .
    Count(s)           is    are dismissed on the motion of the United States.


It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States attorney of material changes in economic
circumstances.

                                                                              March 16, 2021
                                                                              Date of Imposition of Judgment

                                                                              /s/ George Z. Singal
                                                                              Signature of Judge

                                                                              George Z. Singal, U.S. District Judge
                                                                              Name and Title of Judge

                                                                              March 16, 2021
                                                                              Date Signed
               Case 2:20-cr-00061-GZS Document 47 Filed 03/16/21 Page 2 of 7                   PageID #: 142
AO 245B (Rev. 09/19) Judgment in a Criminal Case
        Sheet 2 – Imprisonment
                                                                                       Judgment—Page   2    of   7
 DEFENDANT:                   ALEXANDER BURNHAM
 CASE NUMBER:                 2:20-cr-61-GZS-001
                                                   IMPRISONMENT

    The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of 70 months on Counts 1 and 2, to be served concurrently.

      The court makes the following recommendations to the Bureau of Prisons:
      The defendant for enrollment in the 500 Hour Comprehensive Drug Treatment Program.
      The defendant be medically evaluated and placed in the appropriate medical facility.

      The defendant is remanded to the custody of the United States Marshal.

      The defendant shall surrender to the United States Marshal for this district:
                 at           a.m. p.m. on          .
                 as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons.
                 before 2 p.m. on        .
                 as notified by the United States Marshal.
                 as notified by the Probation or Pretrial Services Office.

                                                        RETURN

I have executed this judgment as follows:




    Defendant delivered on ______________ to ______________________________________________________
a _____________________ , with a certified copy of this judgment.



                                                                                  UNITED STATES MARSHAL


                                                                      By
                                                                                  DEPUTY UNITED STATES MARSHAL
              Case 2:20-cr-00061-GZS Document 47 Filed 03/16/21 Page 3 of 7                            PageID #: 143
AO 245B (Rev. 09/19) Judgment in a Criminal Case
        Sheet 3 – Supervised Release
                                                                                               Judgment—Page   3      of   7
 DEFENDANT:                   ALEXANDER BURNHAM
 CASE NUMBER:                 2:20-cr-61-GZS-001
                                                     SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: three years on Counts 1 and 2, to be served
concurrently.


                                                   MANDATORY CONDITIONS
1.       You must not commit another federal, state or local crime.

2.       You must not unlawfully possess a controlled substance.

3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
          release from imprisonment and at least two additional drug tests during the term of supervision, but not more than 120
         drug tests per year thereafter, as directed by the probation officer.
                      The above drug testing condition is suspended, based on the court's determination that you
                      pose a low risk of future substance abuse. (check if applicable)
4.            You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
              sentence of restitution. (check if applicable)
5.            You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.            You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901,
              et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
              which you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.           You must participate in an approved program for domestic violence. (check if applicable)


If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments of this judgment.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
              Case 2:20-cr-00061-GZS Document 47 Filed 03/16/21 Page 4 of 7                            PageID #: 144
AO 245B (Rev. 09/19) Judgment in a Criminal Case
        Sheet 3A — Supervised Release
                                                                                               Judgment—Page   4     of   7
 DEFENDANT:                   ALEXANDER BURNHAM
 CASE NUMBER:                 2:20-cr-61-GZS-001


                                         STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

    1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
        of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
        within a different time frame.
    2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
        how and when you must report to the probation officer, and you must report to the probation officer as instructed.
    3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
        permission from the court or the probation officer.
    4. You must answer truthfully the questions asked by your probation officer.
    5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
        living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
        change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
        the probation officer within 72 hours of becoming aware of a change or expected change.
    6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
        probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
        excuses you from doing so. If you do not have full-time employment you must try to find full-time employment, unless
        the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
        (such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the
        change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances,
        you must notify the probation officer within 72 hours of becoming aware of a change or expected change.
    8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
        has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
        the permission of the probation officer.
    9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
        anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
        such as nunchakus or tasers).
    11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
        informant without first getting the permission of the court.
    12. If the probation officer determines that you pose a risk to another person (including an organization), the probation
        officer may require you to notify the person about the risk and you must comply with that instruction. The probation
        officer may contact the person and confirm that you have notified the person about the risk.
    13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of
this judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.



Defendant's Signature ___________________________________                     Date __________________
               Case 2:20-cr-00061-GZS Document 47 Filed 03/16/21 Page 5 of 7                   PageID #: 145

AO 245B (Rev. 09/19) Judgment in a Criminal Case
        Sheet 3D – Supervised Release
                                                                                       Judgment—Page   5    of   7
 DEFENDANT:                   ALEXANDER BURNHAM
 CASE NUMBER:                 2:20-cr-61-GZS-001
                                              SPECIAL CONDITIONS OF SUPERVISION

1) The Defendant shall inform any prescribing medical practitioner that he/she has a history of substance abuse and
shall provide the supervising officer with written proof of such notice;

2) Defendant shall participate in mental health treatment, as directed by the supervising officer, until released from the
program by the supervising officer. Defendant shall pay/copay for services during such treatment, to the supervising
officer's satisfaction;

3) Defendant shall not use or possess any controlled substance, alcohol or other intoxicant; and shall participate in a
program of drug and alcohol abuse therapy to the supervising officer's satisfaction. This shall include testing to
determine if Defendant has used drugs or intoxicants. Defendant shall pay/co-pay for services during such treatment to
the supervising officer's satisfaction. Defendant shall not obstruct or tamper, or try to obstruct or tamper, in any way,
with any tests;

4) The defendant shall participate in workforce development programs and services as directed by the supervising
officer, and, if not employed, shall perform up to 20 hours of community service per week. Workforce development
programming may include assessment and testing; educational instructions; training classes; career guidance; and job
search and retention services;

5) Defendant shall not own or possess any firearm or other dangerous weapon, or knowingly be at any time in the
company of anyone known by the defendant to possess a firearm or other dangerous weapon; and

6) A United States probation officer may conduct a search of the defendant and of anything the defendant owns, uses,
or possesses if the officer reasonably suspects that the defendant has violated a condition of supervised release and
reasonably suspects that evidence of the violation will be found in the areas to be searched. Searches must be
conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be grounds for
revocation of release.
              Case 2:20-cr-00061-GZS Document 47 Filed 03/16/21 Page 6 of 7                                         PageID #: 146
AO 245B (Rev. 09/19) Judgment in a Criminal Case
        Sheet 5 – Criminal Monetary Penalties
                                                                                                            Judgment—Page   6     of   7
 DEFENDANT:                   ALEXANDER BURNHAM
 CASE NUMBER:                 2:20-cr-61-GZS-001

                                                   CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                          Count           Assessment         Restitution          Fine                  AVAA            JVTA Assessment **
                                                                                                     Assessment *
                            One               $ 100              $0                $0                     $0                      $0
                            Two               $ 100              $0                $0                     $0                      $0
   Totals:                                    $ 200              $0                $0                     $0                      $0


   The determination of restitution is deferred until          . An Amended Judgment in a Criminal Case (AO 245C) will be entered after such
   determination.

    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the
priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before
the United States is paid.

Name of Payee                                 Total Loss***                      Restitution Ordered                   Priority or Percentage




TOTALS                                $                                     $


      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

           the interest requirement is waived for the           fine                  restitution.

           the interest requirement for the           fine                 restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
              Case 2:20-cr-00061-GZS Document 47 Filed 03/16/21 Page 7 of 7                                           PageID #: 147
AO 245B (Rev. 09/19) Judgment in a Criminal Case
        Sheet 6 – Schedule of Payments
                                                                                                             Judgment—Page     7      of   7
 DEFENDANT:                   ALEXANDER BURNHAM
 CASE NUMBER:                 2:20-cr-61-GZS-001
                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A          Lump sum payment of $200 due immediately, balance due
           Any amount that the defendant is unable to pay now is due and payable during the term of incarceration. Upon release from
           incarceration, any remaining balance shall be paid in monthly installments, to be initially determined in amount by the supervising
           officer. Said payments are to be made during the period of supervised release, subject always to review by the sentencing judge on
           request, by either the defendant or the government.
               not later than                                  , or
               in accordance with         C,         D,              E, or     F below; or

B          Payment to begin immediately (may be combined with                 C,           D, or       F below); or

C          Payment in equal               (e.g., weekly, monthly, quarterly) installments of $          over a period of
                                  (e.g., months or years), to commence               (e.g., 30 or 60 days) after the date of this judgment; or

D          Payment in equal            (e.g., weekly, monthly, quarterly) installments of $          over a period of
                               (e.g., months or years), to commence               (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E          Payment during the term of supervised release will commence within        (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F          Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

       Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                  Joint and Several                   Corresponding Payee,
       (including defendant number)                     Total Amount                         Amount                             if appropriate.




       The defendant shall pay the cost of prosecution.

       The defendant shall pay the following court cost(s):

       The defendant shall forfeit the defendant’s interest in the following property to the United States:
       A Smith & Wesson MP Shield 9mm semi-automatic handgun (serial #HYH3249).



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
